t c memo united_states tax_court charles johns petitioner v commissioner of internal revenue respondent docket no filed date robert e salad and joel l schwartz for petitioner carol-lynn e moran for respondent memorandum opinion ruwe judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the only issue for our decision is whether the amounts that petitioner received in exchange for his assignments of his rights to receive certain future annual lottery payments represent ordinary_income or capital_gains this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in cherry hill new jersey on date petitioner won dollar_figure in the new jersey state lottery’s njsl pick-6 lotto drawing according to rules and regulations governing the njsl in petitioner was to receive the lottery winnings in annual pretax installments the first installment was dollar_figure and the remaining annual installments were dollar_figure each petitioner had purchased his winning lottery ticket for dollar_figure according to new jersey state law petitioner was required to obtain approval from the superior court of new jersey before he could transfer his rights to receive future lottery winnings petitioner obtained the superior court’s approval to assign his lottery prize payments to singer asset finance co l l c singer on date petitioner assigned his rights to receive three of the annual lottery payments of dollar_figure each scheduled to be made on december or of and to singer in exchange for dollar_figure on date 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended petitioner assigned his right to receive one annual lottery payment of dollar_figure scheduled to be made on date to singer in exchange for dollar_figure petitioner received dollar_figure million in payments from singer in pursuant to those agreements petitioner reported the dollar_figure million in payments from singer as long-term_capital_gain on schedule d capital_gains_and_losses of his federal_income_tax return respondent determined that those payments are ordinary_income to petitioner petitioner agrees that the facts of our recent opinion in 119_tc_1 are nearly identical to the facts in the instant case in davis we held that the taxpayers’ right to receive certain future annual lottery payments did not constitute a capital_asset within the meaning of sec_1221 and that the lump-sum amount that the taxpayers received for their right to receive the future annual lottery payments was ordinary_income and not capital_gain id pincite petitioner asks us to revisit our opinion in davis because the taxpayer in that case did not argue and we did not consider whether the winning lottery ticket was a capital_asset and because of our interpretation of the u s supreme court opinion in 485_us_212 petitioner contends that the winning lottery ticket is property under section and a capital_asset that he sold a partial interest percent in the winning lottery ticket and that the gain on this sale is long-term_capital_gain and not ordinary_income we disagree first we shall not at this time revisit our holding in davis v commissioner supra further we agree with respondent that the facts in the instant case are indistinguishable from the facts of davis although petitioner claims he sold a partial interest in his winning lottery ticket it is clear from the record that he obtained court approval for the assignment of his rights to receive four of the future annual lottery payments of dollar_figure each he then assigned those rights to singer for dollar_figure million pursuant to our holding in davis we hold that the amounts that petitioner received for his rights to the future annual lottery payments represent ordinary_income and not capital_gains see also boehme v commissioner tcmemo_2003_81 decision will be entered for respondent sec_1221 defines the term capital_asset generally as property held by the taxpayer whether or not connected with his trade_or_business but excludes five specific items which are not relevant to this case
